                     IN THE UNITED STATES DISTRICT COURT

                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                          :

                v.                                 :       CRIMINAL NO. 20-424

 CHRISTIAN S. DUNBAR                               :


                                          ORDER

       AND NOW, this             day of May, 2021, upon consideration of the

government’s unopposed Motion for Continuance and to Exclude Time Under the

Speedy Trial Act, the Court determines as follows.

       On March 13, 2020, the Chief Judge of this Court entered a Standing Order

providing that, as a result of the emergency presented by the coronavirus disease COVID-

19, all civil and criminal jury trials scheduled to begin between March 13, 2020, and

April 13, 2020, before any district or magistrate judge in any courthouse in the Eastern

District of Pennsylvania were continued pending further Court order. The Chief Judge

described actions of public health authorities to limit the spread of the virus, and further

described the impact of COVID-19 on the availability of jurors. On the basis of these

findings, the Chief Judge explained in the Order that the suspension of trials is required

“to protect public health, reduce the size of public gatherings, and reduce unnecessary

travel within this district.”

       On April 10, 2020, the Chief Judge issued an additional Standing Order extending

the suspension of trials through May 31, 2020. On May 29, 2020, the Chief Judge issued
an additional Standing Order extending the suspension of trials through August 31, 2020.

On August 31, 2020, the Chief Judge issued an additional Standing Order providing that,

with the exception of a limited number of cases (not including the present matter)

designated for trial in September or October on a test basis, all criminal jury selections

and jury trials scheduled to begin before November 2, 2020, were continued pending

further order of the Court. On October 30, 2020, the Chief Judge issued an additional

Standing Order providing that, with the exception of a limited number of cases (not

including the present matter) designated for trial in November or December on a test

basis, all criminal jury selections and jury trials scheduled to begin before December 31,

2020, were continued pending further order of the Court. On November 25, 2020, the

Chief Judge issued a Standing Order stating that, because of worsening conditions related

to the virus and actions taken by government officials to mitigate the spread of the

disease, the Court continued all criminal jury selections and jury trials scheduled to begin

on or before January 15, 2021, pending further Court order.

       The Chief Judge subsequently issued additional Standing Orders extending the

continuance of all criminal jury trials due to conditions related to the pandemic. Most

recently, on March 30, 2021, the Chief Judge issued a Standing Order continuing all

criminal jury selections and jury trials scheduled to begin on or before May 3, 2021. The

Chief Judge stated that the test period for criminal jury trial will resume at that time. As

outlined in an earlier Standing Order issued on March 18, 2021, that process will involve

only one criminal jury trial at a time conducted in the Courthouse in order to protect the

health and safety of participants. The Chief Judge directed that all cases in which a trial is

                                             -2-
not designated to be held during the test period are continued through at least June 7,

2021.

        In explaining his most recent Order, the Chief Judge stated:

                After weeks of declining numbers, COVID-19 cases in the Commonwealth
        of Pennsylvania and in this district are again increasing. Since the March 18, 2021,
        Standing Order was issued, the total number of COVID-19 cases in Pennsylvania
        has increased to more than 1,020,000, and the total number of cases in this district
        has increased to more than 470,000. District wide, the 14- and 7-day averages of
        new case counts have increased significantly in the past two weeks and are now at
        levels last seen in mid-February 2021. Daily new COVID-19 cases per 100,000
        population have increased in eight of the nine counties in this district in recent
        weeks, in some instances by more than 50%. Positivity rates have also increased in
        eight of the nine counties in this district. Positivity rates are currently above 5% in
        all counties in this district and above 7% in five of those counties.

               These increases are occurring as new and more transmissible variants of the
        virus are circulating and as more cases of these variants are being detected in
        Pennsylvania. These increases are also occurring at time when a majority of the
        population in this district, including most case participants, has not yet been
        vaccinated. Although Pennsylvania and Philadelphia continue to make progress in
        vaccinating residents, most attorneys and Court staff are not yet eligible for the
        vaccine under the Pennsylvania and Philadelphia vaccination plans, and most
        inmates at the Federal Detention Center in Philadelphia have not yet had the
        opportunity to be vaccinated.

                While Pennsylvania plans to ease some of the restrictions currently in place
        in the Commonwealth, due to concern about the rise in the number of COVID-19
        cases and hospitalizations in Philadelphia, the City will not adopt these relaxed
        restrictions at this time. The City has instead announced that, throughout the
        month of April, it will continue to review the local trends in cases,
        hospitalizations, and deaths to gauge when it is safe to further loosen restrictions.

        The Chief Judge accordingly found his actions “necessary and appropriate . . . in

order to protect public health and safety, including the safety of Court personnel and all

persons entering courthouses and Court locations in this district.”




                                             -3-
       In each Standing Order dating back to March 13, 2020, the Chief Judge found that

the period of delay in each continued case shall be excluded under the Speedy Trial Act,

as the ends of justice served by granting a continuance outweigh the best interest of the

public and each defendant in a speedy trial. In the March 30, 2021, order, the Court

declared the period of time until May 3, 2021, will be excluded in the Speedy Trial Act

calculation in each case, and further:

       For those criminal cases that cannot be tried during the initial test period
       consistent with the health and safety protocols and limitations necessary for the
       conduct of jury trials at this time, as described in prior Standing Orders and the
       Initial Guidelines for the Reinstitution of Jury Trials, the additional time period
       from May 3, 2021, through June 7, 2021, shall also be excluded under the Speedy
       Trial Act, 18 U.S.C. § 3161(h)(7)(A). The Court finds the ends of justice served
       by continuances that will be necessary in those cases outweigh the best interest of
       the public and each defendant in a speedy trial because, given the circumstances
       regarding the COVID-19 outbreak in this district, resumption of jury trials without
       these health and safety protocols and limitations prior to June 7, 2021, would
       jeopardize public health and safety and pose significant risks of exposure and
       transmission of the virus to trial participants, which would make continuation of a
       trial impossible or result in a miscarriage of justice. The Court may extend the
       period of exclusion by further order as circumstances may warrant, and the
       presiding judge in any criminal case for which trial will be continued based on this
       Standing Order may make any additional findings and exclude additional time, as
       necessary and appropriate, regarding the scheduling of any new date for trial.

The undersigned fully agrees with and adopts these findings of the Chief Judge.

       This Court further finds that, because of the restrictions on public movement and

interactions at the present time identified by the Chief Judge, a continuance of the present

trial date is required to allow adequate preparation by the parties for pretrial proceedings

and for the trial.

       For all of these reasons, the ends of justice served by granting a continuance

outweigh the best interest of the public and the defendant in a speedy trial. This Court

                                            -4-
accordingly ORDERS that the trial in this matter is continued to ____________, 2021,

and further ORDERS, pursuant to 18 U.S.C. § 3161(h)(7)(A), that the period of delay

from the entry of this Order until the trial date set here shall be excluded under the

Speedy Trial Act.

       For these reasons, this Court ORDERS, pursuant to 18 U.S.C. § 3161(h)(7)(A),

that the period of delay between March 13, 2020, and June 7, 2021 (or any later date to

which the period of continuance of trials in this district is extended by a further order of

the Chief Judge as a result of the COVID-19 crisis) shall be excluded under the Speedy

Trial Act.



                                           BY THE COURT:



                                           HONORABLE CYNTHIA M. RUFE
                                           United States District Court Judge




                                             -5-
                    IN THE UNITED STATES DISTRICT COURT

               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                          :

               v.                                  :      CRIMINAL NO. 20-424

 CHRISTIAN S. DUNBAR                               :



      GOVERNMENT’S UNOPPOSED MOTION FOR CONTINUANCE TO
           EXCLUDE TIME UNDER THE SPEEDY TRIAL ACT


       The government moves for a continuance of trial, and to exclude under the Speedy

Trial Act of the period of delay during the time period that trials are continued in this

district as a result of the coronavirus disease COVID-19. The government has consulted

counsel for the defendant and the defense does not oppose this continuance request.

       The trial in this matter is presently scheduled for May 24, 2021.

       The Speedy Trial Act requires a trial to begin within 70 days of indictment or

initial appearance, whichever occurs later, 18 U.S.C. § 3161(c)(1), and entitles the

defendant to dismissal of the charges (with or without prejudice) if that deadline is not

met, § 3162(a)(2). Certain periods of time, however, are excluded from this 70-day

“clock.” § 3161(h). Some periods of time are automatically excluded, including periods

of delay resulting from the absence or unavailability of the defendant or an essential

witness, § 3161(h)(3)(A), and other periods of time are excluded when the judge

continues a trial and finds, on the record, that “the ends of justice served by taking such

action outweigh the best interest of the public and the defendant in a speedy trial.”
§ 3161(h)(7)(A). The Court may consider in part whether “it is unreasonable to expect

adequate preparation for pretrial proceedings or for the trial itself within the time limits

established by this section.” § 3161(h)(7)(B)(ii).

       On March 13, 2020, the Chief Judge of this Court entered a Standing Order

providing that, as a result of the emergency presented by the coronavirus disease COVID-

19, all civil and criminal jury trials scheduled to begin between March 13, 2020, and

April 13, 2020, before any district or magistrate judge in any courthouse in the Eastern

District of Pennsylvania were continued pending further Court order. The Chief Judge

described actions of public health authorities to limit the spread of the virus, and further

described the impact of COVID-19 on the availability of jurors. On the basis of these

findings, the Chief Judge explained in the Order that the suspension of trials is required

“to protect public health, reduce the size of public gatherings, and reduce unnecessary

travel within this district.”

       On April 10, 2020, the Chief Judge issued an additional Standing Order extending

the suspension of trials through May 31, 2020. On May 29, 2020, the Chief Judge issued

an additional Standing Order extending the suspension of trials through August 31, 2020.

On August 31, 2020, the Chief Judge issued an additional Standing Order providing that,

with the exception of a limited number of cases (not including the present matter)

designated for trial in September or October on a test basis, all criminal jury selections

and jury trials scheduled to begin before November 2, 2020, were continued pending

further order of the Court. On October 30, 2020, the Chief Judge issued an additional

Standing Order providing that, with the exception of a limited number of cases (not

                                             -2-
including the present matter) designated for trial in November or December on a test

basis, all criminal jury selections and jury trials scheduled to begin before December 31,

2020, were continued pending further order of the Court. On November 25, 2020, the

Chief Judge issued a Standing Order stating that, because of worsening conditions related

to the virus and actions taken by government officials to mitigate the spread of the

disease, the Court continued all criminal jury selections and jury trials scheduled to begin

on or before January 15, 2021, pending further Court order.

        The Chief Judge subsequently issued additional Standing Orders extending the

continuance of all criminal jury trials due to conditions related to the pandemic. Most

recently, on March 30, 2021, the Chief Judge issued a Standing Order continuing all

criminal jury selections and jury trials scheduled to begin on or before May 3, 2021. The

Chief Judge stated that the test period for criminal jury trial will resume at that time. As

outlined in an earlier Standing Order issued on March 18, 2021, that process will involve

only one criminal jury trial at a time conducted in the Courthouse in order to protect the

health and safety of participants. The Chief Judge directed that all cases in which a trial is

not designated to be held during the test period are continued through at least June 7,

2021.

        In explaining his most recent Order, the Chief Judge stated:

                After weeks of declining numbers, COVID-19 cases in the Commonwealth
        of Pennsylvania and in this district are again increasing. Since the March 18, 2021,
        Standing Order was issued, the total number of COVID-19 cases in Pennsylvania
        has increased to more than 1,020,000, and the total number of cases in this district
        has increased to more than 470,000. District wide, the 14- and 7-day averages of
        new case counts have increased significantly in the past two weeks and are now at
        levels last seen in mid-February 2021. Daily new COVID-19 cases per 100,000

                                             -3-
       population have increased in eight of the nine counties in this district in recent
       weeks, in some instances by more than 50%. Positivity rates have also increased in
       eight of the nine counties in this district. Positivity rates are currently above 5% in
       all counties in this district and above 7% in five of those counties.

              These increases are occurring as new and more transmissible variants of the
       virus are circulating and as more cases of these variants are being detected in
       Pennsylvania. These increases are also occurring at time when a majority of the
       population in this district, including most case participants, has not yet been
       vaccinated. Although Pennsylvania and Philadelphia continue to make progress in
       vaccinating residents, most attorneys and Court staff are not yet eligible for the
       vaccine under the Pennsylvania and Philadelphia vaccination plans, and most
       inmates at the Federal Detention Center in Philadelphia have not yet had the
       opportunity to be vaccinated.

               While Pennsylvania plans to ease some of the restrictions currently in place
       in the Commonwealth, due to concern about the rise in the number of COVID-19
       cases and hospitalizations in Philadelphia, the City will not adopt these relaxed
       restrictions at this time. The City has instead announced that, throughout the
       month of April, it will continue to review the local trends in cases,
       hospitalizations, and deaths to gauge when it is safe to further loosen restrictions.

       The Chief Judge accordingly found his actions “necessary and appropriate . . . in

order to protect public health and safety, including the safety of Court personnel and all

persons entering courthouses and Court locations in this district.”

       In each Standing Order dating back to March 13, 2020, the Chief Judge found that

the period of delay in each continued case shall be excluded under the Speedy Trial Act,

as the ends of justice served by granting a continuance outweigh the best interest of the

public and each defendant in a speedy trial. In the March 30, 2021, order, the Court

declared the period of time until May 3, 2021, will be excluded in the Speedy Trial Act

calculation in each case, and further:

       For those criminal cases that cannot be tried during the initial test period
       consistent with the health and safety protocols and limitations necessary for the
       conduct of jury trials at this time, as described in prior Standing Orders and the

                                            -4-
       Initial Guidelines for the Reinstitution of Jury Trials, the additional time period
       from May 3, 2021, through June 7, 2021, shall also be excluded under the Speedy
       Trial Act, 18 U.S.C. § 3161(h)(7)(A). The Court finds the ends of justice served
       by continuances that will be necessary in those cases outweigh the best interest of
       the public and each defendant in a speedy trial because, given the circumstances
       regarding the COVID-19 outbreak in this district, resumption of jury trials without
       these health and safety protocols and limitations prior to June 7, 2021, would
       jeopardize public health and safety and pose significant risks of exposure and
       transmission of the virus to trial participants, which would make continuation of a
       trial impossible or result in a miscarriage of justice. The Court may extend the
       period of exclusion by further order as circumstances may warrant, and the
       presiding judge in any criminal case for which trial will be continued based on this
       Standing Order may make any additional findings and exclude additional time, as
       necessary and appropriate, regarding the scheduling of any new date for trial.

       This determination is permitted by law. See, e.g., Furlow v. United States, 644

F.2d 764, 767-69 (9th Cir. 1981) (excluding time under the ends-of-justice exception

based on disruption in the Eastern District of Washington caused by the Mount St. Helens

volcanic explosion); United States v. Correa, 182 F. Supp. 2d 326 (S.D.N.Y. 2001) (same

action in the Southern District of New York based on interruptions in court proceedings

and public movement caused by the attack on the World Trade Center).

       The present case was not designated by the Chief Judge as one of those few

matters that was able to proceed under the test program in effect beginning in September

2020, and concluding on November 25, 2020, or during the test period between May 3,

2021, and June 7, 2021.

       The government respectfully requests that the Court continue the trial of this

matter until as soon as Covid 19 conditions permit and no later than August 1, 2021. That

continuance is required not only because of the present suspension of trials in this district,

but also because the restrictions on public movement and interactions at the present time


                                            -5-
are limiting and will limit the ability of the parties to gather evidence, meet with

witnesses, and otherwise prepare for trial.

       The government also respectfully requests that this Court enter a specific order in

this case excluding from the speedy trial calculation all delay caused by the suspension of

trials in this district and the continuance requested here.

       The pertinent statute provides that ends-of-justice continuances are excludable

only if “the judge granted such continuance on the basis of his findings that the ends of

justice served by taking such action outweigh the best interest of the public and the

defendant in a speedy trial.” § 3161(h)(7)(A). Moreover, no such period is excludable

unless “the court sets forth, in the record of the case, either orally or in writing, its

reasons for finding that the ends of justice served by the granting of such continuance

outweigh the best interests of the public and the defendant in a speedy trial.” Id.

       The Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice

provision “counteract[s] substantive openendedness with procedural strictness,”

“demand[ing] on-the-record findings” in a particular case. Zedner v. United States, 547

U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no exclusion

under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

509.

       Thus, the Third Circuit has declared that when entering a continuance order, the

district court must either state “the factual basis for excluding time under the Act or us[e]

language that invokes it.” Otherwise, “the delay caused by the continuance is not



                                              -6-
excluded and the court cannot exclude the time in hindsight.” United States v. Reese, 917

F.3d 177, 182 (3d Cir. 2019).

       Accordingly, the government respectfully requests that this Court enter a case-

specific order finding excludable delay appropriate in this particular case under

§ 3161(h)(7)(A), based on the sound reasons set forth in the Chief Judge’s Standing

Orders and in this motion. A proposed Order for this purpose is attached.

                                          Respectfully yours,

                                          JENNIFER ARBITTIER WILLIAMS
                                          Acting United States Attorney


                                          /s Denise S. Wolf
                                          DENISE S. WOLF
                                          JOSH A. DAVISON
                                          Assistant United States Attorneys




                                           -7-
                            CERTIFICATE OF SERVICE

      I hereby certify that this pleading has been served on the Filing User identified

below through the Electronic Case Filing (ECF) system:


                                  Brian McMonagle
                                  Counsel for Defendant



                                         /s Denise S. Wolf
                                         DENISE S. WOLF
                                         Assistant United States Attorney


Dated: May 7, 2021.
